UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-7201



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STANLEY STEPHENS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (CR-99-249; CA-03-281-4-CWH)


Submitted: December 15, 2005               Decided:   December 21, 2005



Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Stanley Stephens, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Stanley Stephens, a federal prisoner, seeks to appeal the

district court’s orders (1) denying relief on his motion filed

under 28 U.S.C. § 2255 (2000), and (2) denying his motions to amend

and for reconsideration.              The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).              A certificate of appealability will

not   issue    absent     “a   substantial       showing     of   the   denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             A prisoner

satisfies this standard by demonstrating that reasonable jurists

would   find     that      the    district       court’s       assessment     of    his

constitutional      claims       is    debatable       or    wrong    and   that    any

dispositive procedural rulings by the district court are also

debatable or wrong.            See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                   We have independently

reviewed the record and conclude that Stephens has not made the

requisite      showing.        Accordingly,       we    deny      a   certificate       of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                            DISMISSED




                                         - 2 -